Exhibit 10.1
offerletterasaug8fina_image1.jpg [offerletterasaug8fina_image1.jpg]
Tableau Software, Inc.
837 North 34th Street, Suite 400
Seattle, Washington 98103
Phone: (206) 633-3400
Fax: (206) 633-3004





August 8, 2016


Dear Adam:
Tableau Software, Inc. (the “Company”) is pleased to offer you employment as the
Company’s President and Chief Executive Officer on the terms and conditions set
forth in this letter agreement (the “Agreement”).
1.Position: Your title will be President and Chief Executive Officer, reporting
to the Company’s Board of Directors (the “Board”). This is a full-time position
based out of the Company’s headquarters in Seattle, Washington. In connection
with your appointment as President and Chief Executive Officer, it is
anticipated that you will also be appointed as a member of the Board. While you
are employed at the Company, you will abide by your duty of loyalty and duty of
care to the Company, perform your duties and follow the lawful directions of the
Board in a diligent manner, and devote your full time, energy and attention to
the interests of the Company. By signing this Agreement, you confirm to the
Company that you have no contractual commitments or other legal obligations that
would prohibit you from performing your duties for the Company. Your employment
with the Company will start on or before September 16, 2016 (the “Start Date”).
2.Cash Compensation.
(a)    Salary. The Company will pay you a salary of $500,000 per year, less
applicable deductions and withholdings, to be paid each month in accordance with
the Company’s payroll practices, as may be in effect from time to time. This
salary will be subject to adjustment pursuant to the Company’s annual executive
performance assessment and compensation policies in effect from time to time.
(b)    Performance Bonuses. Each calendar year, you will be eligible to earn an
annual incentive bonus in an amount up to 100% of your annual base salary.
Whether you receive such a bonus, and the amount of any such bonus, shall be
determined by the Compensation Committee of the Board in its sole discretion,
and shall be based upon achievement of performance objectives to be mutually
agreed upon between you and the Compensation Committee and any other criteria to
be determined by the Compensation Committee. Any bonus shall be paid in
accordance with the Company’s standard executive performance assessment
schedule, only after the Compensation Committee’s determination that a bonus
shall be awarded. For calendar year 2016, the full prorated amount of the annual
incentive bonus (calculated from your Start Date through December 31, 2016, less
deductions and withholdings) will be paid to you on or before February 28, 2017.
If, after a full calendar year but prior to payment of any such annual incentive
bonus, your employment is terminated without Cause, the full amount of the
annual incentive bonus, less deduction and withholdings, will be paid to you.
Unless otherwise provided herein, you must be employed on the day that your
bonus (if any) is paid in order to earn the bonus.
(c)    Signing Bonus. Subject to you starting work on or before September 16,
2016, the Company will pay you a lump sum cash signing bonus of $1,000,000,
subject to applicable deductions and withholdings. The signing bonus will be
paid on or before the 30th day following your Start Date, however, the full
amount will not be deemed earned until you complete two


1



--------------------------------------------------------------------------------



offerletterasaug8fina_image1.jpg [offerletterasaug8fina_image1.jpg]
Tableau Software, Inc.
837 North 34th Street, Suite 400
Seattle, Washington 98103
Phone: (206) 633-3400
Fax: (206) 633-3004





years of employment.  If you are terminated for Cause or you resign without Good
Reason, in either case within the first eighteen months of your employment, then
you will be required to repay $500,000 of the signing bonus within thirty days
after your final day of employment. If you are terminated for Cause or you
resign without Good Reason, in either case within months nineteen through
twenty-four of your employment, then you will be required to repay $250,000 of
the signing bonus within thirty days after your final day of employment.


3.Equity. The Company shall, subject to the final approval of the Compensation
Committee and the commencement of your employment, grant you:
(a) RSUs. Restricted stock units (“RSUs”) covering a number of shares of the
Company’s Class A Common Stock equal to (x) $14.0 million divided by (y) the
trailing average closing sales price of the Company’s Class A Common Stock from
August 15, 2016 through September 15, 2016, the last trading day preceding the
date of grant, which shall be your Start Date, rounding up to the nearest whole
share. The Vesting Commencement Date for the RSUs Grant will be your Start Date.
(b) Options. An option to purchase 75,000 shares of the Company’s Class A Common
Stock (the “Options”). The Options shall have an exercise price equal to 100% of
the fair market value of the Company’s common stock on the date of grant, which
shall be your Start Date. The Vesting Commencement Date for the Options will be
your Start Date.
Twenty-five percent (25%) of the RSUs and the Options under the Initial Hire
Grant will vest on August 15, 2017, and the remainder will vest quarterly over
the three following years, so long as you remain in the Continuous Service of
the Company (as defined in the Company’s 2013 Equity Incentive Plan), subject to
acceleration as set forth in your Change in Control Severance Agreement with the
Company and in Section 5(b) of this Agreement.
The RSUs and the Options in this Section 3 are collectively referred to herein
as the “Initial Hire Grant”) and shall be made pursuant to the terms and
conditions of the Company’s standard form RSU Grant Notice and Agreement and
Stock Option Grant Notice and Agreement previously approved for use by the Board
under the company’s 2013 Equity Incentive Plan (the “Plan”).
After this Initial Hire Grant, you will eligible for additional equity awards in
connection with the Compensation Committee’s annual review of executive
compensation. The first such annual review process will commence one-year after
your Start Date.
4.Benefits. You will be eligible to participate in the Company’s standard
benefit programs, subject to the terms and conditions of such plans. The Company
may, from time to time, change these benefits in its discretion. Additional
information regarding these benefits is available for your review upon request.


2



--------------------------------------------------------------------------------



offerletterasaug8fina_image1.jpg [offerletterasaug8fina_image1.jpg]
Tableau Software, Inc.
837 North 34th Street, Suite 400
Seattle, Washington 98103
Phone: (206) 633-3400
Fax: (206) 633-3004





5.Severance.
(a)    Termination for Cause. If, at any time, the Company terminates your
employment for Cause (as defined herein), you will receive your base salary
accrued through your last day of employment, as well as any unused vacation (if
applicable) accrued through your last day of employment. Under these
circumstances, you will not be entitled to any other form of compensation from
the Company, including any severance benefits.
(b)    Termination without Cause. If, within the four year period following the
Start Date, the Company terminates your employment without Cause (as defined
herein), or you resign for Good Reason (not in the context of a Change of
Control, but as otherwise defined in paragraph 6(g) of your Change in Control
Severance Agreement) or as a result of your death or disability (with timing and
other modifications necessary to satisfy, to the greatest extent possible, the
exemptions from the application of Code Section 409A and related regulations),
and provided such termination constitutes a “separation from service” (as
defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder, a “Separation from Service”), then subject to
your obligations below, you shall be entitled to receive the following severance
benefits (collectively, the “Severance Benefits”):
(i)    an amount equal to 18 months of your then-current base salary, less all
applicable withholdings and deductions, paid over such 18 month period on the
schedule described below (the “Salary Continuation”);
(ii)    a lump-sum cash payment equal to your target bonus for the calendar year
in which your Separation from Service occurs, prorated based on the percentage
of the calendar year that you were employed by the Company, less deductions and
withholdings, paid at the same time as the first Salary Continuation payment set
forth in subsection (i) above;
(iii)    if you timely elect continued coverage under COBRA for yourself and
your covered dependents under the Company’s group health plans following such
termination, then the Company shall pay the COBRA premiums necessary to continue
your health insurance coverage in effect for yourself and your eligible
dependents on the termination date until the earliest of (A) the close of the 18
month period following the termination of your employment, (B) the expiration of
your eligibility for the continuation coverage under COBRA, or (C) the date when
you become eligible for substantially equivalent health insurance coverage in
connection with new employment or self-employment (such period from the
termination date through the earliest of (A) through (C), the “COBRA Payment
Period”). Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the payment of the COBRA premiums could result in a violation
of applicable law, then in lieu of providing the COBRA premiums, the Company, in
its sole discretion, may elect to instead pay you on the first day of each month
of the COBRA Payment Period, a fully taxable cash payment equal to the COBRA
premiums for that month, subject to applicable tax withholdings, for the
remainder of the COBRA Payment Period, which you may, but are not obligated to,
use toward the cost of COBRA premiums. If you become eligible for substantially
equivalent coverage under another employer's group health plan or otherwise
cease to be eligible for COBRA during the period provided in this clause, you
must immediately notify the Company of such event, and all payments and
obligations under this clause shall cease; and


3



--------------------------------------------------------------------------------



offerletterasaug8fina_image1.jpg [offerletterasaug8fina_image1.jpg]
Tableau Software, Inc.
837 North 34th Street, Suite 400
Seattle, Washington 98103
Phone: (206) 633-3400
Fax: (206) 633-3004





(iv)    The Company will accelerate the vesting of all then-unvested Company
equity awards you hold such that, as of the date of termination, you will be
deemed to have vested in those awards as if you had been in service for an
additional 12 months following your termination date (based upon months of
service and not the occurrence of corporate events or milestones).
Such Severance Benefits are conditional upon (a) your continuing to comply with
your obligations under your Confidential Information and Inventions Assignment
Agreement; (b) your delivering to the Company an effective, general release of
claims in favor of the Company in a form acceptable to the Company within 60
days following your termination date; and (c) if you are a member of the Board,
your resignation from the Board, to be effective no later than the date of your
termination date (or such other date as requested by the Board). The Salary
Continuation will be paid in equal installments on the Company’s regular payroll
schedule and will be subject to applicable tax withholdings over the period
outlined above following the date of your termination date; provided, however,
that no payments will be made prior to the 60th day following your Separation
from Service. On the 60th day following your Separation from Service, the
Company will pay you in a lump sum the Salary Continuation that you would have
received on or prior to such date under the original schedule but for the delay
while waiting for the 60th day in compliance with Code Section 409A and the
effectiveness of the release, with the balance of the Salary Continuation being
paid as originally scheduled.
For sake of clarity, you shall not be eligible for severance benefits under this
Section 5(b) if your termination constitutes a Covered Termination under your
Change in Control Severance Agreement (as described in Section 5(d) below).
(c)    Definition of Cause. For purposes of this Agreement, “Cause” shall mean
one or more of the following: (i) your willful failure substantially to perform
your duties and responsibilities to the Company or deliberate and material
violation of a Company policy; (ii) your commission of any act of fraud,
embezzlement, dishonesty or any other willful misconduct that has caused or is
reasonably expected to result in material injury to the Company; (iii) your
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party to whom you owe an obligation of nondisclosure
as a result of your relationship with the Company; or (iv) your willful and
material breach of any of your obligations under any written agreement or
covenant with the Company. The determination as to whether you are being
terminated for Cause shall be made in good faith by the Company. The foregoing
definition does not in any way limit the Company’s ability to terminate your
employment at any time.
(d)    Change in Control Severance Agreement. You will also be eligible for
severance benefits under the Company’s standard executive form of Change in
Control Severance Agreement.
6.Section 409A. It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions. For purposes of Code Section 409A (including, without
limitation, for purposes of Treasury Regulation Section 1.409A‑2(b)(2)(iii)),
your right to receive any installment payments under this letter (whether
severance payments, reimbursements or otherwise)


4



--------------------------------------------------------------------------------



offerletterasaug8fina_image1.jpg [offerletterasaug8fina_image1.jpg]
Tableau Software, Inc.
837 North 34th Street, Suite 400
Seattle, Washington 98103
Phone: (206) 633-3400
Fax: (206) 633-3004





shall be treated as a right to receive a series of separate payments and,
accordingly, each installment payment hereunder shall at all times be considered
a separate and distinct payment. Notwithstanding any provision to the contrary
in this Agreement, if you are deemed by the Company at the time of your
Separation from Service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then to the extent delayed commencement of
any portion of such payments is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments shall not be provided to you prior to
the earliest of (i) the expiration of the six-month period measured from the
date of your Separation from Service with the Company, (ii) the date of your
death or (iii) such earlier date as permitted under Section 409A without the
imposition of adverse taxation. Upon the first business day following the
expiration of such applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this paragraph shall be paid in a lump sum to you, and any
remaining payments due shall be paid as otherwise provided herein or in the
applicable agreement. No interest shall be due on any amounts so deferred.
7.Employment Policies/Confidentiality Obligations. As a condition of your
employment, you will be expected to adhere to the general employment policies
and practices of the Company, including signing and abiding by the Company’s
standard form of Confidential Information and Inventions Assignment Agreement.
8.Indemnification and D&O Insurance. You will receive an indemnification
agreement for your service as an officer and director of the Company consistent
with indemnification agreements in place with other executive officers of the
Company. As an officer and director of the Company, you will also be included in
the Company’s annual Director and Officer Insurance program.
9.At-Will Employment. Your employment with Company will be “at-will.” This means
that either you or Company may terminate your employment at any time, with or
without Cause, and with or without advance notice.
10.Arbitration. To ensure the rapid and economical resolution of disputes that
may arise in connection with your employment with the Company, you and the
Company agree that any and all disputes, claims, or causes of action, in law or
equity, arising from or relating to the enforcement, breach, performance, or
interpretation of this Agreement, your employment with the Company, or the
termination of your employment, shall be resolved, to the fullest extent
permitted by law, by final, binding and confidential arbitration in Seattle,
Washington, by JAMS, Inc. (“JAMS”) or its successor, under JAMS’ then applicable
rules and procedures. You acknowledge that by agreeing to this arbitration
procedure, both you and the Company waive the right to resolve any such dispute
through a trial by jury or judge or administrative proceeding. You will have the
right to be represented by legal counsel at any arbitration proceeding. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written statement signed by the arbitrator
regarding the disposition of each claim and the relief, if any, awarded as to
each claim, the reasons for the award, and the arbitrator’s essential findings
and conclusions on which the award is based. The arbitrator shall be authorized
to award all relief that you or the Company would be entitled to seek in a court
of law. The Company shall pay all JAMS arbitration fees in excess of the
administrative fees that you would be required to pay if the dispute were
decided in a court of law.


5



--------------------------------------------------------------------------------



offerletterasaug8fina_image1.jpg [offerletterasaug8fina_image1.jpg]
Tableau Software, Inc.
837 North 34th Street, Suite 400
Seattle, Washington 98103
Phone: (206) 633-3400
Fax: (206) 633-3004





Nothing in this Agreement is intended to prevent either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.
11.Miscellaneous. This Agreement (together with the agreements referenced
herein) is the complete and exclusive statement of all of the terms and
conditions of your employment with the Company, and supersedes and replaces any
and all prior agreements or representations with regard to the subject matter
hereof, whether written or oral. It is entered into without reliance on any
promise or representation other than those expressly contained herein, and it
cannot be modified, amended or extended except in a writing signed by you and a
duly authorized member of the Board. This Agreement is intended to bind and
inure to the benefit of and be enforceable by you and the Company, and our
respective successors, assigns, heirs, executors and administrators, except that
you may not assign any of your duties or rights hereunder without the express
written consent of the Company. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced as if such invalid, illegal or unenforceable
provisions had never been contained herein. This Agreement and the terms of your
employment with the Company shall be governed in all aspects by the laws of the
State of Washington.
This offer is subject to our mutual acceptance of the terms and conditions of
this Agreement, as well as customary and final background and reference checks,
as well as your formal resignation from your current employer, and final board
approval regarding such appointment. This offer, if not accepted, will expire at
the close of business on Monday, August 8, 2016.


* * * * *
Rest of page intentionally left blank.


6



--------------------------------------------------------------------------------



offerletterasaug8fina_image1.jpg [offerletterasaug8fina_image1.jpg]
Tableau Software, Inc.
837 North 34th Street, Suite 400
Seattle, Washington 98103
Phone: (206) 633-3400
Fax: (206) 633-3004







If you agree to the terms and conditions set forth herein, please sign below.
We look forward to having you join us. If you have any questions about this
Agreement, please do not hesitate to call me.
Best regards,
TABLEAU SOFTWARE


/s/ John McAdam            
John McAdam
Lead Independent Director








Accepted and agreed:




/s/ Adam Selipsky            
Adam Selipsky


Date: 8/8/2016             




7

